755 F.2d 1126
Ralph PARTRIDGE and Betty Partridge, Plaintiffs-Appellants,v.TWO UNKNOWN POLICE OFFICERS OF the CITY OF HOUSTON, TEXAS,et al., Defendants-Appellees.
No. 83-2615.
United States Court of Appeals,Fifth Circuit.
March 12, 1985.

John P. Mustachio, Houston, Tex., for plaintiffs-appellants.
Mary Madigan Dinan, Asst. City Atty., Houston, Tex., for City of Houston and Houston Police.
D. Reid Walker, Houston, Tex., for Morris.
Appeal from the United States District Court for the Southern District of Texas.
(Opinion 02/04/85, 5th Cir.1985, 751 F.2d 1448)
Before WISDOM, RANDALL, and JOLLY, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that this Court's opinion and judgment entered on February 4, 1985, is hereby withdrawn, and a new decision and judgment will be entered in due course.